NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  NATURAL ALTERNATIVES INTERNATIONAL,
                 INC.,
                Appellant

                           v.

    ANDREI IANCU, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
   AND DIRECTOR OF THE UNITED STATES
     PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                      2017-1963
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 95/002,048.
                  ______________________

               Decided: October 1, 2018
               ______________________

    SCOTT A. M. CHAMBERS, Porzio, Bromberg & Newman,
PC, Washington, DC, argued for appellant. Also repre-
sented by RICHARD J. OPARIL, KEVIN M. BELL, BILLY DELL
CHISM; MATTHEW ZAPADKA, Bass, Berry & Sims, PLC,
Washington, DC.

   MARY L. KELLY, Office of the Solicitor, United States
2                           NATURAL ALTERNATIVES v. IANCU




Patent and Trademark Office, Alexandria, VA, argued for
intervenor. Also represented by THOMAS W. KRAUSE,
ROBERT J. MCMANUS, AMY J. NELSON.
               ______________________

     Before PROST, Chief Judge, MOORE and REYNA,
                    Circuit Judges.
PROST, Chief Judge.
     Woodbolt Distributors, LLC (“Woodbolt”) requested
that the United States Patent and Trademark Office
(“PTO”) reexamine U.S. Patent No. 8,129,422 (“the ʼ422
patent”) owned by Natural Alternatives International,
Inc. (“NAI”). The PTO ordered inter partes reexamina-
tion, and the examiner rejected the challenged claims as
anticipated by or obvious over cited prior art, including a
parent of the reexamined patent. NAI appeals the Patent
Trial and Appeal Board’s (“Board”) final determination
affirming the examiner’s rejections and its subsequent
denial of NAI’s request for rehearing.
    The ʼ422 patent issued from the seventh U.S. applica-
tion in a chain of eight U.S. applications generally di-
rected to increasing athletes’ endurance. This opinion
addresses NAI’s priority challenge as to the ʼ422 patent.
Our companion opinion, Natural Alternatives Internation-
al, Inc. v. Matal, No. 17-1962, addressed NAI’s priority
challenge as to the patent issuing from the eighth applica-
tion—U.S. Patent No. 8,067,381 (“the ʼ381 patent”).
    Because the facts and procedural history in the two
cases are substantially identical, we do not repeat our
discussion of those topics here. Regarding the merits of
this appeal, we affirm the Board’s final determination and
its denial of NAI’s request for rehearing for the reasons
stated in our companion opinion.
                      AFFIRMED